Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6-9, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Gkoulalas-Divanis (U.S. Patent Application Publication 2019/0272387).
Regarding Claim 1,
Gkoulalas-Divanis discloses a method for improved data privacy, the method comprising:
Receiving, via a computing device, a standard model, wherein the standard model comprises user data associated with a plurality of users, and wherein the user data comprises one or more privacy factors (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 30-35, 38, 43-55, and associated figures; datasets, tables, common models, sensitive data, direct identifiers, quasi-identifiers, sensitive attributes, other attributes, transactional data, etc., as examples);
Receiving, via the computing device, a first privacy impact model, wherein the first privacy impact model is configured to identify a first privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; common model, machine learning engine, neural network, mathematical/statistical model, de-identification algorithms, privacy regulations and requirements (e.g., HIPAA, FERPA, GDPR, etc.), data that determines which data goes in which tables, data that determines similar data that is/may be sensitive, etc., as examples);
Analyzing, via factor analysis circuitry of the computing device, the standard model with the first privacy impact model (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; generating common model, analyzing common model vs. other models to detect sensitive data, detecting sensitive data via similarities, etc., as examples);
Generating, via impact evaluation circuitry of the computing device, a first privacy impact score for the first privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; privacy score, for example);
Analyzing, via data sensitivity circuitry of the computing device, the standard model (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; analyzing common model vs. other models to detect sensitive data, forming tables, detecting sensitive data in other fashions, etc., as examples);
Identifying, via the data sensitivity circuitry, user data comprising sensitive privacy factors (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; sensitive data, for example); and
Augmenting, via the factor analysis circuitry, the standard model to remove the sensitive privacy factors from the standard model (Exemplary Citations: for example, Abstract, Paragraphs 25-27, 37-42, and associated figures; de-identifying via various algorithms, iterating and de-identifying again, generalizing, suppression of data, use of privacy models to de-identify, replacement of data, masking of data, etc., as examples).  
Regarding Claim 9,
Claim 9 is an apparatus claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 17,
Claim 17 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 3,
Gkoulalas-Divanis discloses determining, via the impact evaluation circuitry, if the first privacy impact score satisfies a first privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; comparing score to threshold, for example); and
Augmenting, via the factor analysis circuitry, the standard model in an instance in which the first privacy score fails to satisfy the first privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 25-27, 37-42, and associated figures).  
Regarding Claim 11,
Claim 11 is an apparatus claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 19,
Claim 19 is a medium claim that corresponds to method claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Gkoulalas-Divanis discloses that analyzing the standard model with the first privacy impact model further comprises iteratively analyzing the standard model, via the factor analysis circuitry, to determine a plurality of privacy impact scores for the first privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; iterating, and generating score again, for example).  
Regarding Claim 12,
Claim 12 is an apparatus claim that corresponds to method claim 4 and is rejected for the same reasons.  
Regarding Claim 6,
Gkoulalas-Divanis discloses receiving, via the computing device, a second privacy impact mode, wherein the second privacy impact model is configured to identify a second privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples);
Analyzing, via the factor analysis circuitry, the standard model with the second privacy impact model (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples); and
Generating, via the impact evaluation circuitry, a second privacy impact score for the second privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples).  
Regarding Claim 14,
Claim 14 is an apparatus claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 20,
Claim 20 is a medium claim that corresponds to method claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Gkoulalas-Divanis discloses determining, via the impact evaluation circuitry, if the second privacy impact score satisfies a second privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples); and
Augmenting, via the factor analysis circuitry, the standard model in an instance in which the second privacy impact score fails to satisfy the second privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 13, 25-27, 30-35, 37-55, and associated figures; as above, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples).  
Regarding Claim 15,
Claim 15 is an apparatus claim that corresponds to method claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Gkoulalas-Divanis discloses analyzing, via the factor analysis circuitry, the augmented standard model with the first privacy impact model (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, iterating through again, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples); and
Generating, via the impact evaluation circuitry, an augmented first privacy impact score for the first privacy factor (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; as above, iterating through again, for another model, another iteration, another dataset, another table, another piece of data within a dataset, common model, table, etc., as examples).  
Regarding Claim 16,
Claim 16 is an apparatus claim that corresponds to method claim 8 and is rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 10, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gkoulalas-Divanis in view of Saxe (U.S. Patent 8,925,099).
Regarding Claim 2,
Gkoulalas-Divanis discloses determining, via the impact evaluation circuitry, if the first privacy impact score satisfies a first privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 13, 25, 26, 30-35, 38, 39, 43-55, and associated figures; comparing score to threshold, for example); and
Taking, via communications circuitry of the computing device, a first action in an instance in which the first privacy score fails to satisfy the first privacy factor threshold (Exemplary Citations: for example, Abstract, Paragraphs 13, 25-27, 30-35, 37-55, and associated figures; de-identification, iteration, etc., as examples);
But does not explicitly disclose that taking a first action comprises generating a first violation notification.  
Saxe, however, discloses determining, via the impact evaluation circuitry, if the first privacy impact score satisfies a first privacy factor threshold (Exemplary Citations: for example, Column 12, line 18 to Column 15, line 25 and associated figures; comparing one of the many scores therein to a threshold to determine if an alert is required, for example); and
Generating, via communications circuitry of the computing device, a first violation notification in an instance in which the first privacy score fails to satisfy the first privacy factor threshold (Exemplary Citations: for example, Column 12, line 18 to Column 15, line 25 and associated figures; alert, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the privacy scoring and alerting techniques of Saxe into the de-identification system of Gkoulalas-Divanis in order to provide recommendations to users with respect to how to fix privacy issues, to allow users to get the required information in order to resolve unauthorized/undesired usage of the user’s private data at third party sources, to allow for additional privacy scores to be used and displayed to a user, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is an apparatus claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 18,
Claim 18 is a medium claim that corresponds to method claim 2 and is rejected for the same reasons.  
Regarding Claim 5,
Gkoulalas-Divanis does not explicitly disclose that generating the first privacy impact score for the first privacy factor further comprises averaging the plurality of privacy impact scores.  
Saxe, however, discloses that generating the first privacy impact score for the first privacy factor further comprises averaging the plurality of privacy impact scores (Exemplary Citations: for example, Column 12, line 18 to Column 15, line 25 and associated figures; overall/composite or other average score, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the privacy scoring and alerting techniques of Saxe into the de-identification system of Gkoulalas-Divanis in order to provide recommendations to users with respect to how to fix privacy issues, to allow users to get the required information in order to resolve unauthorized/undesired usage of the user’s private data at third party sources, to allow for additional privacy scores to be used and displayed to a user, and/or to increase security in the system.  
Regarding Claim 13,
Claim 13 is an apparatus claim that corresponds to method claim 5 and is rejected for the same reasons.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432